DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reason for Allowance

Claims 1-30, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 12/01/2021 and a thorough search the closest prior arts KIM et al. (US 2018/0349667 A1), in view of HAN et al. (US 20170336910 A1), and in further view of CHO et al. (US 2018/0113558 A1), and in further view of LEE et al. (US 2018/0088715 A1), and in further view of BAEK et al. (US 2016/0148037 A1), and in further view of CHO et al.  (US 2017/0344787 A1), and in further view of HAN et al. (US 2017/0024602 A1), and in further view of HAN (US 2016/0350571 A1), and in further view of KIM (US 2017/0123555 A1), and in further view of YOON (US 2017/0344779 A1), and in further view of Hung et al. (US 20180164943 A1), in combination, fail to teach all the limitations as recited in the independent claims.  

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and the touch driving signals are outputted to the touch sensors through the second terminals in the first time interval as claimed in claim 1. 

With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and the touch driving signals are received by the touch sensors through the second terminals in the first time interval, as claimed in claim 11. 

With regards to independent claim 17, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the touch driving signals are outputted to the touch sensors through the second terminals in the first time interval, as claimed in claim 17. 


The dependent claim 2-10, 12-16, and 18-30, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628